Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert H. Davis appeals the district court’s order dismissing his action seeking correction of his presentence investigation report, pursuant to the Privacy Act, 5 U.S.C. § 552a(d)(2) (2006), as well as its order denying his motion for reconsideration of that dismissal. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. See Davis v. United States, No. 8:09-cv-01720-PJM (D. Md. July 10, 2009; filed July 29, 2009 & entered July 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.